Citation Nr: 0017533	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

REMAND

The veteran served on active duty from October 1966 to 
September 1968.

The appeal arises from a December 1992 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
right ankle and right knee disorders.

The Board of Veterans' Appeals (Board) remanded this case to 
the RO for additional evidentiary development in December 
1996.  Unfortunately, it is again necessary to remand these 
claims.  In essence, the Board finds that the RO has not 
substantially complied with the directives of the Board's 
previous remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded this case to the RO in December 1996 for 
purposes of assisting the veteran in obtaining additional 
specified private records.  Per the Board's remand order, the 
RO attempted to contact the veteran by letter to inform him 
that he should provide additional information for these 
medical providers.  The letter was returned as undeliverable 
in February 1997.  Although the veteran's representative 
informed VA of the veteran's new address in September 1997, 
the RO failed to make additional requests for information 
from the veteran.

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference has been made might 
well ground the veteran's claims, but he has alleged that 
they are related to the conditions for which he seeks service 
connection.  He should be informed of their importance and of 
his ultimate responsibility to submit evidence in support of 
his claims.  38 C.F.R. § 3.159(c) (1999).  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).

Therefore, this case is REMANDED for the following:

1.  Contact the veteran at his most recent 
address of record and tell him that the 
private medical records reflecting 
treatment for right ankle and right knee 
disorders since his separation from 
service to which he has referred (i.e., 
from Jack Seige and/or Segel, M.D.; Henry 
Miles Sherman, M.D.; Dr. Monroe; and any 
other private medical providers) are 
important in connection with his claims 
and that, if there are private records 
pertinent to his claims, he should obtain 
and submit those records.  See 38 C.F.R. 
§ 3.159(c) (1999).

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


